Citation Nr: 0728482	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  98-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1. Whether an overpayment of educational assistance benefits 
in the calculated amount of $6472.64 was properly created.

2. Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits, paid pursuant to Chapter 30, 
Title 38, United States Code, in the amount of $6472.64.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The appellant entered active military service in the United 
States Coast Guard in August 1976 and he remains on active 
duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO) which denied the benefit sought on appeal.  

The Board remanded the case to the RO for further development 
in August 1999 and in April 2000.  Development has been 
completed and the case is once again before the Board for 
review.  As a preliminary matter, the Board finds that the 
remand directives have been completed.  Therefore, a remand 
is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

The appellant testified at an April 1999 travel Board hearing 
before a Veterans Law Judge (VLJ).  The hearing transcript 
has been associated with the claims file.  

The Board acknowledges that the VLJ who conducted the April 
1999 hearing is now retired.  Under VA regulations, a 
claimant is entitled to have final determination of his or 
her claim made by the VLJ who conducted a hearing.  38 C.F.R. 
§ 20.707.  However, recent correspondence to the veteran's 
address of record has been returned as undeliverable.  As 
such, any further effort to contact him on this matter are 
not warranted, and the Board will proceed with the 
adjudication of his appeal.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993) ("In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him.").






FINDINGS OF FACT

1.  The appellant was awarded benefits for educational 
assistance at the rate of $6472.64 for 30 semester hours, for 
enrollment for the period of October 1996 to March 1998; the 
amount of tuition and fees for this period totaled $6492.00.

2.  The appellant had received a duplication of benefits for 
those same 30 hours.  

3.  The overpayment of VA education benefits in the amount of 
$6472.64 was properly created.

4.  The appellant is liable for the overpayment debt.

5.  The overpayment was not the result of fraud, 
misrepresentation or bad faith on the part of the appellant.

6.  The appellant was at fault in the creation of the 
overpayment, and there is no fault on the part of VA in its 
creation.

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the appellant.

8.  The record does not reflect that repayment of the debt 
would deprive the appellant of the basic necessities of life, 
or otherwise defeat the purpose of the VA education program. 


CONCLUSIONS OF LAW

1.  The debt created by overpayment of educational assistance 
benefits in the amount of $6472.64 is valid.  38 U.S.C.A. §§ 
3002, 3011 (West 2002); 38 C.F.R. 
§§ 21.7020, 21.7070, 21.7144, 21.7153 (2006).

2.  The overpayment of VA education benefits in the amount of 
$6472.64 was not the result of fraud, misrepresentation or 
bad faith on the part of the veteran; and it would not be 
against the principles of equity and good conscience to 
recover the amount of the overpayment.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations VA is required to 
notify the claimant of any information and evidence necessary 
to substantiate the claim and to making reasonable efforts to 
assist the claimant in obtaining such evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  These provisions, 
however, are inapplicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (CAVC) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, noting that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA is 
not for application in this matter.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal. See 38 C.F.R. § 
3.103 (2006).  In April 1998, the RO informed the appellant 
that during the terms which began in October 1996, January 
1997, April 1997, June 1997, September 1997, and January 
1998, he received a possible overpayment in Tuition 
Assistance for a total of 30 credit hours.  In May 1998, the 
appellant requested a waiver of repayment of benefits.  In 
June 1998, the Committee on Waivers and Compromises informed 
the appellant that a waiver of the debt was denied.  An 
August 1998 statement of the case and November 1999 
supplemental statement of the case addressed the issue of 
entitlement to waiver of collection for Chapter 30 education 
debt.  A March 2007 supplemental statement of the case 
addressed the issue of whether or not an overpayment of VA 
education benefits was properly created.  The RO explained 
the calculation of the amount of debt for a total of 30 
hours, creating an overpayment of $6472.00.  

1.  Validity of Debt

The appellant submitted a Request for Tuition Assistance from 
the Army Continuing Education System, signed on August 27, 
1996.

On his application for VA education benefits, signed one day 
later, on August 28, 1996, the appellant was specifically 
asked:

"DO YOU EXPECT TO RECEIVE NON-VA EDUCATIONAL BENEFITS FROM 
THE ARMED FORCES OR THE PUBLIC HEALTH SERVICE DURING THIS 
PERIOD OF EDUCATION?" 

The appellant responded "NO."  His application for VA 
educational benefits was approved.

As a result of a compliance survey held in April 1998, VA 
learned that the appellant had applied for and received 
Tuition Assistance from the Army for the same periods he was 
receiving VA educational benefits under Chapter 30. 

In an April 1998 letter, VA informed the appellant that 
during the terms which began in October 1996, January 1997, 
April 1997, June 1997, September 1997 and January 1998, he 
may have been paid more than he was due.  The letter informed 
the appellant that VA regulations and policies prohibited 
duplication of payment for education benefits.  The appellant 
was offered an opportunity to submit a statement explaining 
why VA should not adjust his award creating an overpayment.   

The appellant has expressed his disagreement with the 
validity of this VA indebtedness.  He testified that a VA 
counselor reviewed his application prior to it being 
submitted, and this individual did not inform him that he had 
improperly completed the form.  He stressed that he had no 
intention of misleading VA in his application and asked 
requested that VA waive collection of his Chapter 30 
education debt.  

DA Forms 2171 show that the appellant was in receipt of 
Department of the Army Tuition Assistance for courses 
beginning in October 1996, January 1997, April 1997, June 
1997, September 1997, and January 1998. 

A March 2007 Supplemental Statement of the Case shows that 
the appellant received VA education benefits in the amount 
of: $623.99 for the enrollment term beginning in October 
1996; $660.00 for the enrollment period beginning in January 
1997; $1248.01 for the enrolment period beginning in April 
1997; $1319.99 for the enrollment period beginning in June 
1997; $1300.65 for the enrollment period beginning in 
September 1997; and $1320.00 for the enrollment period 
beginning in January 1998.  

The appellant was awarded benefits for educational assistance 
at the rate of $6472.64 for 30 semester hours, for enrollment 
for the period of October 1996 to March 1998; the amount of 
tuition and fees for this period totaled $6492.00.  The 
appellant had received a duplication of benefits for those 
same 30 hours.  

The Board finds that the overpayment of VA education benefits 
in the amount of $6427.64 was properly created.

2.  Waiver of Debt

Any indebtedness of a veteran can be waived only when the 
following factors are determined to exist: 1) there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver; and, 2) collection of such indebtedness would be 
against equity and good conscience. 38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.963(a).  Thus, a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  

In the current case, the Board finds no evidence that the 
appellant committed fraud, willful misrepresentation, or bad 
faith in applying for VA educational benefits.  As a result, 
the Board's decision will be limited to the determination of 
whether waiver of recovery of the VA indebtedness is 
warranted on the basis of equity and good conscience under 38 
U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).

The controlling legal criteria provide that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all 
inclusive:  (1). Fault of debtor.  Where actions of the 
debtor contribute to the creation of the debt. (2). Balancing 
of faults.  Weighing the fault of the debtor against the VA's 
fault. (3). Undue hardship.  Whether collection would deprive 
the debtor or his or her family of basic necessities. (4). 
Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. (5). Unjust enrichment.  Failure to make 
restitution would result in an unfair gain to the debtor. 
(6). Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 U.S.C.A. § 5302(c); 38 
C.F.R. 
§ 1.965(a).

In written statements, the appellant indicated that he 
accepted the educational funds in good faith and he disputed 
any wrongdoing in this case.  He stated that he was never 
informed by the Army or his school that using both Department 
of the Army Tuition Assistance and VA educational assistance 
for the same periods was prohibited.  

In his May 1998 claim, the appellant also stated that he 
referred to the VA Summary of Educational Benefits pamphlet 
22-90-2, and that the pamphlet did not indicate that receipt 
of Department of the Army Tuition Assistance was prohibited.  
A copy of the VA Summary of Educational Benefits pamphlet has 
been associated with the record.  The Board notes that on 
page 10 of the pamphlet, under a section entitled "Are There 
Restrictions On Training?" it states, "Benefits are not 
payable for the following courses: ... Courses paid for in 
whole or in part by the Armed Forces while on active duty."  

The Board finds that the appellant was at fault in the 
creation of his indebtedness.  While the appellant has 
asserted that VA personnel had reviewed his application prior 
to its submission, there is no evidence that this person was 
aware that the appellant was going to receive educational 
assistance from the Department of Army.  Thus, there is no 
fault on the part of VA in awarding the Chapter 30 
educational benefits.

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the appellant, he is entitled to 
a waiver of his indebtedness if the evidence demonstrates 
that recovery of the overpayment would be against equity and 
good conscience.  For the reasons discussed below, the Board 
finds that repayment of the veteran's indebtedness would not 
violate principles of equity and good conscience.

The first two elements for consideration under 38 C.F.R. § 
1.965(a) are the fault of the debtor, and balancing the fault 
of the debtor and VA.  As previously noted, there is no fault 
on the part of VA in awarding the Chapter 30 educational 
benefits.  Assuming the appellant was not aware of the 
prohibition against duplication of benefits, his action in 
accepting both VA benefits and duplicate benefits from the 
Department in the Army still contributed to the creation of 
the overpayment.  The appellant failed to reimburse VA for 
the benefits wrongly awarded him despite that he was 
receiving additional Department of the Army Tuition 
Assistance in excess of his tuition and fees.  The failure to 
return the amount of the overpayment lies solely with the 
appellant, which is the greater degree of fault in balancing 
the actions between the veteran and VA.

As to the element of undue financial hardship, the regulation 
provides that consideration should be given to whether 
collection of the indebtedness would deprive the debtor or 
his family of the basic necessities.  The appellant's October 
1999 Financial Status Report shows that he has a total 
monthly gross salary of $8,100; a total monthly net income of 
$5,364; and total monthly expenses of $3,230 (to include rent 
or mortgage payments, utilities, heat, and tuition payments 
for the appellant's son and wife.)  The resulting monthly 
balance reported was $3,230.  Given the appellant's age and 
income potential, collection of the debt would not deprive 
the appellant of the basic necessities.  The Board emphasizes 
that after taking care of basic necessities such as shelter 
and food, the appellant is expected to accord a debt to VA 
the same regard given to any other debt.  Repayment of the 
Government debt in monthly installments would not deprive the 
appellant or his family the basic necessities of life.

With regard to the other elements pertaining to the 
principles of equity and good conscience as set forth by 38 
C.F.R. § 1.965(a), because the appellant was in receipt of VA 
education benefits to which he was not entitled, he was 
clearly unjustly enriched by the amount of the overpayment.  
Moreover, there is nothing in the record to suggest that 
recovery of the overpayment would not defeat the purpose of 
the VA education program, and there is no evidence that the 
appellant relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits.  In 
short, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience. 38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that the preponderance of the 
evidence is against a waiver of recovery of the overpayment 
of VA education benefits at issue in this appeal, and that 
the evidence of record is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107(b).

3.  Conclusion

For these reasons, the Board concludes that the overpayment 
of educational benefits in the amount of $6472.64 was 
properly created, and that the appellant is not entitled to a 
waiver of recovery of the overpayment.  Accordingly, the 
benefit sought on appeal is denied.



ORDER

An overpayment of educational assistance benefits in the 
calculated amount of $6472.64 was properly created.

Waiver of recovery of an overpayment of educational 
assistance benefits in the calculated amount of $6472.64 is 
denied.




____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


